Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000540
                                                        22-OCT-2012
                                                        01:25 PM



                       NO. SCWC-11-0000540
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

        STATE OF HAWAI#I, Petitioner/Plaintiff-Appellant,
                                vs.
      MARIANNE L. CODIAMAT, Respondent/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(ICA NO. CAAP-11-0000540; CASE NO. 1P311-00173/Rep. No. 11008255)
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)
          Petitioner/Plaintiff-Appellant’s Application for Writ

of Certiorari filed on September 7, 2012, is hereby accepted and

will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai#i, October 22, 2012.

Brandon H. Ito for               /s/ Mark E. Recktenwald
petitioner
                                 /s/ Paula A. Nakayama
James S. Tabe for
respondent                       /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack